Case 3:14-cv-01256-TJC-PDB Document 51 Filed 01/31/20 Page 1 of 5 PageID 180




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA
  ex rel. 84Partners LLC,

                Plaintiff,

  vs.                                                Case No. 14-cv-1256-J-32PDB

  NUFLO, INC., SYNERGY FLOW
  SYSTEMS, LLC, GENERAL DYNAMICS,
  MARINE SYSTEMS DIVISION, ELECTRIC
  BOAT CORP., and HUNTINGTON
  INGALLS INDUSTRIES, NEWPORT
  NEWS SHIPBUILDING DIVISION,

              Defendants.
  _____________________________________/

                 STIPULATION OF PARTIAL DISMISSAL OF THE
            QUI TAM ACTION AS TO DEFENDANT NUFLO, INC. ONLY

         Pursuant to Rule 41(a)(1) of the Federal Rule of Civil Procedure and 31 U.S.C.

  § 3730(b)(1), the United States, having intervened for the purpose of settlement in this

  qui tam action brought pursuant to the False Claims Act (FCA), 31 U.S.C. §§ 3729-3733,

  and Relator, 84Partners LLC, file this Stipulation of Partial Dismissal of the Qui Tam

  Action as to Defendant Nuflo, Inc. (Nuflo) only, in accordance with the terms and

  conditions of the settlement agreement described herein, and in accordance with the

  terms and conditions set forth below. Defendant Nuflo has not been served in this

  action, and has not filed an answer or dispositive motion.




                                                1
Case 3:14-cv-01256-TJC-PDB Document 51 Filed 01/31/20 Page 2 of 5 PageID 181




         The United States, Relator and Defendant Nuflo have executed a settlement

  agreement (Settlement Agreement) pursuant to which the claims against Defendant

  Nuflo set forth in the Complaint are to be dismissed with prejudice to the Relator, and

  with prejudice to the United States as to the Covered Conduct, as that term is defined in

  the Settlement Agreement, but otherwise without prejudice to the United States. Relator

  and Nuflo also have settled Relator’s claim against Nuflo for expenses, attorney’s fees

  and costs pursuant to 31 U.S.C. § 3730(d). Except as provided in the Settlement

  Agreement, or in a separate agreement between Relator and Nuflo, all parties will bear

  their own expenses, attorney’s fees and costs relating to the claims against Nuflo. In a

  separate agreement, the United States and Relator have resolved Relator's claim for a

  share of the settlement proceeds from Nuflo under 31 U.S.C. § 3730(d)(1).

         Subject to the terms and conditions of the Settlement Agreement, the United

  States and Relator jointly stipulate to the:

         (A) dismissal with prejudice to the Relator of all claims asserted against

  Defendant Nuflo in this action;

         (B) dismissal with prejudice to the United States of all claims for the Covered

  Conduct, as the term is defined in the Settlement Agreement, against Defendant Nuflo;

  and

         (C) dismissal without prejudice to the United States of all of the remaining claims

  against Defendant Nuflo in this action.




                                                 2
Case 3:14-cv-01256-TJC-PDB Document 51 Filed 01/31/20 Page 3 of 5 PageID 182




        This Stipulation does not dismiss any claims against any person or entity other

  than Defendant Nuflo.

  Dated: January 31, 2020                  Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           MARIA CHAPA LOPEZ
                                           United States Attorney

                                           __Sean M. Powers___________________
                                           SEAN M. POWERS
                                           Assistant United States Attorney
                                           USA # 180
                                           300 N. Hogan Street, Suite 700
                                           Jacksonville, FL 32202
                                           Telephone: (904) 301-6254
                                           Fax: (904) 301-6310
                                           Email: Sean.Powers@usdoj.gov

                                           ANDY J. MAO
                                           MICHAL TINGLE
                                           ALAN S. GALE
                                           ARNOLD M. AUERHAN
                                           Attorneys, Civil Division
                                           Commercial Litigation Branch
                                           U.S. Department of Justice
                                           Post Office Box 261
                                           Washington, D.C. 20044
                                           (202) 307-0278
                                           Attorneys for the United States

                                            ___Jennifer M. Verkamp_____________
                                           Jennifer M. Verkamp
                                           Frederick M. Morgan, Jr.
                                           Jillian L. Estes
                                           MORGAN VERKAMP, LLC
                                           35 East Seventh Street, Ste. 600
                                           Cincinnati, Ohio 45202-2015
                                           Tel. (513) 651-4400

                                              3
Case 3:14-cv-01256-TJC-PDB Document 51 Filed 01/31/20 Page 4 of 5 PageID 183




                                      Fax (513) 651-4405
                                      jennifer.verkamp@morganverkamp.com
                                      rick.morgan@morganverkamp.com
                                      jillian.estes@morganverkamp.com
                                      Counsel for Relator




                                        4
Case 3:14-cv-01256-TJC-PDB Document 51 Filed 01/31/20 Page 5 of 5 PageID 184




                               CERTIFICATE OF SERVICE

         The United States certifies that a copy of the foregoing Stipulation of Partial

  Dismissal of the Qui Tam Action as to Defendant Nuflo, Inc., Only, was delivered via

  U.S. Mail, on January 31, 2020, to:

   Jennifer M. Verkamp, Esq.
   Frederick M. Morgan, Jr., Esq.
   Jillian L. Estes, Esq.
   Morgan Verkamp, LLC
   35 East Seventh Street, Suite 600
   Cincinnati, OH 45202-2015


                                             _____Sean M. Powers__________________
                                             SEAN M. POWERS
                                             Assistant United States Attorney




                                                 5
